    Case 4:20-cv-00015-DN-PK Document 20 Filed 07/23/20 PageID.518 Page 1 of 8




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    J.W. FOWLER COMPANY,                                     MEMORANDUM DECISION
                                                             AND ORDER GRANTING
                              Plaintiff,                     MOTION TO DISMISS

    v.
                                                             Case No. 4:20-cv-00015-DN-PK
    EPHRIAM IRRIGATION COMPANY,
                                                             District Judge David Nuffer
                              Defendant.


           Plaintiff J.W. Fowler Company (“JWF”) brought suit against Defendant Ephraim

Irrigation Company (“EIC”) alleging claims for breach of contract and unjust enrichment relating

to the installation of a corrugated metal pipe in a drainage tunnel near Ephraim, Utah. 1 JWF

alleges EIC breached implied warranties in the parties’ contract by supplying negligently

prepared plans and specifications and an inadequate corrugated metal pipe, which caused JWF to

incur delays and increased costs to complete its work. 2 EIC seeks dismissal of JWF’s Complaint

for failure to state a claim. 3

           Because JWF fails to allege sufficient facts to state a claim against EIC for breach of an

implied warranty, and because the existence of a written contract precludes relief for unjust

enrichment, EIC’s Motion to Dismiss 4 is GRANTED. However, JWF is given leave to file an

amended complaint to correct the deficiencies in its breach of contract claim.




1
    Complaint for Damages (“Complaint”) ¶¶ 3.2-5.4 at 3-4, docket no. 2, filed Feb. 24, 2020.
2
    Id.
3
    Motion to Dismiss, docket no. 13, filed Apr. 22, 2020.
4
    Id.
    Case 4:20-cv-00015-DN-PK Document 20 Filed 07/23/20 PageID.519 Page 2 of 8



                                                   DISCUSSION

            EIC seeks dismissal of JWF’s Complaint under FED. R. CIV. P. 12(b)(6). 5 Dismissal is

appropriate under Rule 12(b)(6) when the complaint, standing alone, is legally insufficient to

state a claim on which relief may be granted. 6 Each cause of action must be supported by

sufficient, well-pleaded facts to be plausible on its face. 7 In reviewing the complaint, factual

allegations are accepted as true and reasonable inferences are drawn in a light most favorable to

the plaintiff. 8 However, “assertions devoid of factual allegations” that are nothing more than

“conclusory” or “formulaic recitation” of the law are disregarded. 9

                             JWF fails to allege sufficient facts to state a claim
                               against EIC for breach of implied warranty

            JWF’s alleges in its breach of contract claim that because EIC supplied negligently

prepared plans and specifications and an inadequate corrugated metal pipe, JWF had to

undertake extraordinary efforts and increased costs to complete its work. 10 The parties agree that

JWF’s breach of contract claim is a claim for breach of implied warranty under the Spearin

doctrine. 11

            “In most instances, parties are bound by the terms of their contract, which defines their

relationship and their respective rights and obligations.” 12 “[I]f one agrees to do a thing possible

of performance [that party] will not be excused or become entitled to additional compensation,


5
    Id. at 1.
6
    FED. R. CIV. P. 12(b)(6); Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).
7
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
8
    GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
9
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009).
10
     Complaint ¶¶ 3.6-3.7 at 3.
11
  Motion to Dismiss at 11-27; Opposition to Defendant Ephraim Irrigation Company’s Rule 12(b)(6) Motion to
Dismiss (“Response”) at 1, 7-24, docket no. 17, filed May 20, 2020.
12
     Frontier Founds., Inc. v. Layton Constr. Co., 818 P.2d 1040, 1042 (Utah Ct. App. 1991).



                                                                                                                      2
 Case 4:20-cv-00015-DN-PK Document 20 Filed 07/23/20 PageID.520 Page 3 of 8



because unforeseen difficulties are encountered.” 13 The Spearin doctrine is an exception to this

general rule, which recognizes an implied warranty in certain contracts. 14

            The Spearin doctrine states that “if [a] contractor is bound to build according to plans and

specifications prepared by the owner, the contractor will not be responsible for the consequences

of defects in the plans and specifications.” 15 By “prescribing the character, dimensions and

location” of a structure, the owner “import[s] a warranty that if the [plans and] specifications

[are] complied with,” the structure will be satisfactory and suitable for its intended use. 16 “The

basis for the implied warranty is that the owner is in the better position to determine the accuracy

and suitability of the [structure’s] plans and specifications.” 17 And “[t]he implied warranty is

breached if, as a result of a design error, the contractor cannot satisfactorily construct the

structure, or can do so only by expending extraordinary expense or effort.” 18

            The Utah Supreme Court has recognized the principle of the Spearin doctrine that “if

plans and specifications are so deficient or defective that a contractor encounters conditions

different from those as represented or reasonably to be anticipated, [the contractor] should be

entitled to recover for extra costs incurred in dealing with those different conditions.” 19 And the

Utah Supreme Court has held that:

            A contractor of public works who, acting reasonably, is misled by incorrect plans
            and specifications issued by the public authorities as the basis for bids and who,
            as a result, submits a bid which is lower than [the contractor] would have


13
     Id. (quoting Wunderlich v. State of California, 423 P.2d 545, 548 (Cal. 1967)).
14
     United States v. Spearin, 248 U.S. 132, 136-137 (1918).
15
     Id. at 136.
16
     Id. at 137.
17
     Corp. Couns. Gd. to Warranties § 11:7 (Nov. 2019).
18
     Id.
19
   R. C. Tolman Constr. Co. v. Myton Water Ass’n, 563 P.2d 780, 782 (Utah 1977) (citing United States v. Atl.
Dredging Co., 253 U.S. 1 (1920); Spearin, 248 U.S. 132).



                                                                                                                3
 Case 4:20-cv-00015-DN-PK Document 20 Filed 07/23/20 PageID.521 Page 4 of 8



           otherwise made may recover in a contract action for extra work or expenses
           necessitated by the conditions being other than represented. 20

In other words, “if affirmative representations made are inaccurate, and the inaccuracies make

the plans and specifications misleading, the contractor can recover damages caused by [its]

reasonable reliance upon them.” 21

           To state a plausible claim for breach of a Spearin implied warranty under Utah law, a

plaintiff must allege that : (1) the parties entered a valid and enforceable contract; (2) the

defendant made an affirmative representation regarding the structure’s plans and specifications

that was inaccurate or misleading; (3) the plaintiff reasonably relied on the inaccurate or

misleading representation in entering the contract; and (4) the inaccurate or misleading

representation caused the plaintiff to incur extra work or expenses. 22 JWF’s Complaint fails to

allege sufficient facts to meet this threshold.

           JWF alleges that EIC breached an implied warranty by supplying negligently prepared

plans and specifications. 23 This allegation is conclusory. JWF does not allege the aspects of, or

provisions in, the plans and specifications that were negligently prepared, inaccurate, or

misleading. Nor does JWF allege whether the deficiencies were in the plan and specifications

related to design (where JWF would have no discretion to deviate from the plans and

specifications) or performance (where JWF could exercise discretion to achieve an objective or

standard). JWF also fails to include allegations regarding the process by which the parties

entered the contract. It is unknown what information JWF had regarding the plans and


20
  Thorn Constr. Co., Inc. v. Utah Dep’t of Transp., 598 P.2d 365, 368 (Utah 1979) (quoting Souza & McCue
Constr. Co. v. Superior Crt. of San Benito Cty., 370 P.2d 338, 339 (Cal. 1962)); L.A. Young Sons Constr. Co. v.
Tooele Cty., 575 P.2d 1034, 1038 (Utah 1978).
21
     Jack B. Parson Constr. Co. v. State by & through Dep’t of Transp., 725 P.2d 614, 616 (Utah 1986).
22
     Id.; Frontier Founds., Inc., 818 P.2d at 1043.
23
     Complaint ¶ 4.2 at 4.



                                                                                                                  4
 Case 4:20-cv-00015-DN-PK Document 20 Filed 07/23/20 PageID.522 Page 5 of 8



specifications when entering the contract, and how JWF relied on such information. In the

absence of these allegations, JWF does not identify an affirmative representation EIC made

regarding the plans and specifications that was inaccurate or misleading, which JWF relied on in

entering the contract to its detriment. Therefore, JWF fails to sufficiently allege a breach of

implied warranty regarding the plans and specifications.

            JWF also alleges that EIC breached an implied warranty by supplying a corrugated metal

pipe that was inadequate. 24 Specifically, JWF alleges that the corrugated metal pipe frequently

arrived on site damaged or defective, and that it was thin, flexible, and lacked the rigidity

necessary for the project. 25 The pipe’s condition caused it to float during grouting, resulting in

areas of the tunnel being out of tolerance. 26 JWF alleges that because of the pipe’s condition,

JWF’s grouting subcontractor refused to finish work, which necessitated the hiring of a

replacement subcontractor at a substantially increased cost. 27 But JWF alleges that the

replacement subcontractor ultimately used the pipe to complete the work. 28 And JWF does not

allege what extraordinary effort or costs were necessary to allow the corrugated metal pipe to be

used. Moreover, there are no allegations regarding the information JWF had about the pipe when

entering the contract; what affirmative representations EIC made regarding the pipe; or how JWF

relied on EIC’s representations regarding the pipe. Therefore, JWF fails to sufficiently allege a

breach of implied warranty regarding the corrugated metal pipe.




24
     Id.
25
     Id. ¶¶ 3.5 at 3.
26
     Id.
27
     Id. ¶¶ 3.6-3.7 at 3-4.
28
     Id. ¶ 3.7 at 3-4.



                                                                                                      5
 Case 4:20-cv-00015-DN-PK Document 20 Filed 07/23/20 PageID.523 Page 6 of 8



            Because JWF has not made sufficient and necessary factual allegations, its Complaint

fails to state a plausible claim against EIC for breach of contract under the Spearin doctrine.

However, it may be possible for JWF to correct these deficiencies through the filing of an

amended complaint.

            Finally, the briefing has revealed that Utah case law does not expressly hold that a

Spearin implied warranty claim is permitted only in government or public works contracts. But

the Utah Supreme Court has only addressed Spearin implied warranties pertaining to government

or public works contracts. 29 And the Utah Court of Appeals has questioned whether the Spearin

doctrine would apply to private contracts. 30 Spearin involved a government contract. 31

            JWF’s Complaint does not allege whether the parties’ contract is a public works contract

or a private contract. JWF alleges that its work under the contract was part of a multiyear project

to rehabilitate the Ephraim Tunnel, which carries water from the Seeley Creek drainage to an

area near Ephraim City in the San Pitch River drainage. 32 JWF also alleges that the Ephraim

Tunnel Improvement Project is owned by EIC, a non-profit corporation. 33 JWF does not allege

that EIC is a public entity or other facts from which it would be reasonable to infer that the

contract is a public works contract. However, in response to EIC’s Motion to Dismiss, JWF

asserts several facts regarding the contract that could support it being a public works contract. 34




29
  Jack B. Parson Constr. Co., 725 P.2d 614; Thorn Constr. Co., Inc., 598 P.2d 365; L.A. Young Sons Constr. Co.,
575 P.2d 1034; R. C. Tolman Constr. Co, 563 P.2d 780.
30
     Frontier Founds., Inc., 818 P.2d at 1043 n.2.
31
     248 U.S. at 133-134.
32
     Complaint ¶ 3.2 at 2.
33
     Id. ¶¶ 1.1, 3.2.
34
     Response at 16.



                                                                                                                  6
 Case 4:20-cv-00015-DN-PK Document 20 Filed 07/23/20 PageID.524 Page 7 of 8



If JWF chooses to file an amended complaint, it should include allegations regarding the nature

of the parties’ contract.

                          JWF’s unjust enrichment claim fails as a matter of law

           JWF’s Complaint includes an alternative claim for unjust enrichment regarding the

benefit conferred on EIC for the work JWF performed. 35 However, “‘a prerequisite for recovery

on an unjust enrichment theory is the absence of an enforceable contract governing the rights and

obligations of the parties relating to the conduct at issue’ because ‘[i]f there were a contract, it,

rather than the law of restitution, would govern the parties’ rights and determine their

recovery.’” 36 Because EIC does not dispute the existence of a valid and enforceable contract

regarding the work JWF performed, 37 JWF is precluded from obtaining relief for unjust

enrichment as a matter of law. In responding to EIC’s Motion to Dismiss, JWF acknowledge this

and agreed to the dismissal of its unjust enrichment claim. 38




35
     Complaint ¶¶ 5.1-5.4.
36
  Hillcrest Inv. Co., LLC v. Dep’t of Transp., 352 P.3d 128, 133 (Utah Ct. App. 2015) (quoting Ashby v. Ashby, 227
P.3d 246, 250-51 (Utah 2010)).
37
     Motion to Dismiss at 9-11.
38
     Response at 7 n.2.



                                                                                                                 7
 Case 4:20-cv-00015-DN-PK Document 20 Filed 07/23/20 PageID.525 Page 8 of 8



                                             ORDER

           IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss 39 is GRANTED. JWF’s

breach of contract claim is DISMISSED without prejudice, and JWF’s unjust enrichment claim

is DISMISSED with prejudice. JWF is given leave to file, within 21 days, an amended complaint

that corrects the deficiencies in its breach of contract claim. If JWF’s amended complaint is not

filed within 21 days, judgment will enter and the case will be closed.

           Signed July 23, 2020.

                                             BY THE COURT


                                             _______________________________________
                                             David Nuffer
                                             United States District Judge




39
     Docket no. 13, filed Apr. 22, 2020.



                                                                                                    8
